                Case 3:20-cv-00670-WHO Document 41 Filed 05/15/20 Page 1 of 9



 1    Jeffrey M. Davidson (SBN 248620)
      COVINGTON & BURLING LLP
 2    One Front Street, 35th Floor
      San Francisco, CA 94111-5356
 3    Telephone: (415) 591-6000
      Facsimile: (415) 591-6091
 4    Email: jdavidson@cov.com
 5    Steven J. Rosenbaum (pro hac vice
      Bradley K. Ervin (pro hac vice)
 6    COVINGTON & BURLING LLP
      One CityCenter
 7    850 Tenth St. N.W.
      Washington, D.C. 20001
 8    Tel: (202) 662-5568
      Fax: (202) 778-5568
 9    srosenbaum@cov.com
      bervin@cov.com
10
      Attorneys for Applicant for Intervention
11    American Petroleum Institute
12

13
                                      IN THE UNITED STATES DISTRICT COURT
14
                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
15

16    ALERT PROJECT/EARTH ISLAND                         Civil Case No. 3:20-CV-00670-WHO
      INSTITUTE; ALASKA COMMUNITY ACTION
17    ON TOXICS; COOK INLETKEEPER; CENTER
      FOR BIOLOGICAL DIVERSITY; ROSEMARY                 AMERICAN PETROLEUM INSTITUTE’S
18    AHTUANGARUAK; and KINDRA ARNESEN,                  STATEMENT OF RECENT DECISION
19             Plaintiffs,                               Date: May 13, 2020
                                                         Time: 2:00 p.m.
20             v.                                        Dept: San Francisco, Courtroom 2
                                                         Hon. William H. Orrick
21    ANDREW WHEELER, in his official capacity as
      Administrator of the United States Environmental   NOTICE: Pursuant to General Order 72, all civil
22    Protection Agency; and the ENVIRONMENTAL           matters will be decided on the papers, unless the
      PROTECTION AGENCY,                                 assigned judge determines a telephonic or video
23                                                       conference hearing is necessary
               Defendants.
24

25

26

27

28

     STATEMENT OF RECENT DECISION
     CASE NO. 3:20-CV-00670-WHO
               Case 3:20-cv-00670-WHO Document 41 Filed 05/15/20 Page 2 of 9



 1            The American Petroleum Institute (“API”) respectfully submits this statement of recent decision
 2   to apprise the Court of the recent Memorandum and Order in WildEarth Guardians v. Bernhardt, No. 20-
 3   cv-00056 (D.D.C. May 14, 2020) (ECF No. 27) (copy attached), which was issued yesterday, after
 4   briefing on API’s motion to intervene in the instant lawsuit (ECF No. 23) was completed.
 5            In that decision, the court granted API’s motion to intervene in an environmental NGO lawsuit
 6   challenging the federal Government’s approval of oil and gas leases on public lands in Colorado,
 7   Montana, New Mexico, Utah, and Wyoming. The Court held that API satisfied Fed. R. Civ. P. 24(a),
 8   stating that “the interest of a prospective defendant-intervenor may be impaired where a decision in the
 9   plaintiff’s favor would return the issue to the administrative decisionmaking process, notwithstanding the
10   prospective intervenor’s ability to participate in formulating any revised rule or plan,” slip op. at 4
11   (quotation omitted), and that “the Federal Defendants do not adequately represent API because API
12   represents the interests of its specific members whereas the Federal Defendants must consider the
13   interests of all the American people.” Id.
14            Dated: May 15, 2020                         Respectfully submitted,
15                                                           /s/ Jeffrey M. Davidson
              Steven J. Rosenbaum                             Jeffrey M. Davidson (SBN 248620)
16             (pro hac vice)                                 COVINGTON & BURLING LLP
              Bradley K. Ervin                                One Front Street, 35th Floor
17             (pro hac vice)                                 San Francisco, CA 94111-5356
              COVINGTON & BURLING LLP                         Telephone: (415) 591-6000
18            One CityCenter                                  Facsimile: (415) 591-6091
              850 Tenth St. N.W.                              Email: jdavidson@cov.com
19            Washington, D.C. 20001
              Tel: (202) 662-5568                            Attorneys for Applicant for Intervention
20            Fax: (202) 778-5568                            American Petroleum Institute
              srosenbaum@cov.com
21            bervin@cov.com
22

23

24

25

26

27

28
     STATEMENT OF RECENT DECISION
     CASE NO. 3:20-CV-00670-WHO
                                                         1
               Case 3:20-cv-00670-WHO Document 41 Filed 05/15/20 Page 3 of 9



 1                                       CERTIFICATE OF SERVICE
 2            I hereby certify that on this 15th day of May, 2020, I caused a true and correct copy of the

 3   foregoing to be filed with the Court electronically and served by the Court’s CM/ECF System upon the

 4   following:

 5
      Claudia Polsky                                  Mark Albert Rigau
 6    Environmental Law Clinic                        Senior Trial Counsel
      UC Berkeley School of Law                       Environmental Defense Section
 7    434 Boald Hall (North Addition)                 Environment and Natural Resources Division
      Berkeley, CA 94720-7200                         U.S. Department of Justice
 8    cpolsky@law.berkeley.edu                        301 Howard Street, Suite 1050
                                                      San Francisco, CA 94105
 9    Kristen Monsell                                 Tel: (415) 744-6487
      Center for Biological Diversity                 Fax: (415) 744-6476
10    1212 Broadway, Suite 800
      Oakland, CA 94612-1810                          Counsel for Federal Defendants
11    kmonsell@biologicaldiversity.org
12
      Counsel for Plaintiffs
13

14                                                       /s/ Jeffrey M. Davidson
                                                        Jeffrey M. Davidson (SBN 248620)
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STATEMENT OF RECENT DECISION
     CASE NO. 3:20-CV-00670-WHO
Case 3:20-cv-00670-WHO Document 41 Filed 05/15/20 Page 4 of 9




            Exhibit
         Case
          Case3:20-cv-00670-WHO  Document27
               1:20-cv-00056-RC Document  41 Filed
                                              Filed05/14/20
                                                    05/15/20 Page
                                                              Page15ofof59




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, et al.,                      :
                                                  :
       Plaintiffs,                                :      Civil Action No.:       20-00056 (RC)
                                                  :
       v.                                         :      Re Document No.:        23
                                                  :
DAVID BERNHARDT, Secretary,                       :
U.S. Department of Interior, et al.,              :
                                                  :
       Defendants.                                :

                                 MEMORANDUM & ORDER

        GRANTING THE AMERICAN PETROLEUM INSTITUTE’S MOTION TO INTERVENE

                                       I. INTRODUCTION

       Plaintiffs in this matter challenge Defendants’ approval of oil and gas leases on public

lands in Colorado, Montana, New Mexico, Utah, and Wyoming. See Compl. ¶ 1., ECF No. 1.

Plaintiffs sued the Secretary of the United States Department of the Interior, the Director of the

United States Bureau of Land Management, and the United States Bureau of Land

Management—collectively, the Federal Defendants. Plaintiffs allege that, in approving the

leases, Defendants violated the National Environmental Policy Act (NEPA), 42 U.S.C. §§ 4321–

4370h, see Compl. ¶ 1, and seek, inter alia, an order vacating “all of the leases issued pursuant to

the [challenged] leasing authorizations.” Compl. ¶ C.

       The American Petroleum Institute (“API”) moves to intervene as a defendant. API’s

Mot. Intervene, ECF No. 23. API is a “national trade association of the oil and natural gas

industry, representing more than 600 companies involved in all aspects of that industry.” Id. at
            Case
             Case3:20-cv-00670-WHO  Document27
                  1:20-cv-00056-RC Document  41 Filed
                                                 Filed05/14/20
                                                       05/15/20 Page
                                                                 Page26ofof59




2. No existing parties oppose the intervention. For the reasons set forth below, the Court grants

API’s motion to intervene as a matter of right. 1

                                     II. LEGAL STANDARD

        Federal Rule of Civil Procedure 24(a) provides that

        [o]n timely motion, the court must permit anyone to intervene who: claims an interest
        relating to the property or transaction that is the subject of the action, and is so situated
        that disposing of the action may as a practical matter impair or impede the movant’s
        ability to protect its interest, unless existing parties adequately represent that interest.

Fed. R. Civ. P. 24(a)(2); see also Roane v. Leonhart, 741 F.3d 147, 151 (D.C. Cir. 2014) (“A

district court must grant a timely motion to intervene that seeks to protect an interest that might

be impaired by the action and that is not adequately represented by the parties.”). According to

the D.C. Circuit, Rule 24(a) requires four distinct elements to be satisfied where a party seeks to

intervene as a matter of right: “(1) the application to intervene must be timely; (2) the applicant

must demonstrate a legally protected interest in the action; (3) the action must threaten to impair

that interest; and (4) no party to the action can be an adequate representative of the applicant’s

interests.” Karsner v. Lothian, 532 F.3d 876, 885 (D.C. Cir. 2008) (internal quotation marks

omitted). 2

                                          III. ANALYSIS

                               A. Intervention as a Matter of Right

        Turning to the first element, to determine if a motion is timely, “courts should take into

account (a) the time elapsed since the inception of the action, (b) the probability of prejudice to


        1
       Because the Court finds that API may intervene as of right, it does not reach its
arguments for permissive intervention under Rule 24(b)(1)(B). See API’s Mot. Intervene at 12.
        2
          While intervenors must demonstrate Article III standing, see Deutsche Bank Nat. Trust
Co. v. FDCI, 717 F.3d 189, 193 (D.C. Cir. 2013), a putative “intervenor who satisfies Rule 24(a)
will also have Article III standing.” Akiachak Native Cmty. v. U.S. Dep’t of Interior, 584 F.
Supp. 2d 1, 7 (D.D.C. 2008). Thus, the Court does not separately analyze API’s standing.


                                                    2
         Case
          Case3:20-cv-00670-WHO  Document27
               1:20-cv-00056-RC Document  41 Filed
                                              Filed05/14/20
                                                    05/15/20 Page
                                                              Page37ofof59




those already party to the proceedings, (c) the purpose for which intervention is sought, and (d)

the need for intervention as a means for preserving the putative intervenor’s rights.” WildEarth

Guardians v. Salazar, 272 F.R.D. 4, 12 (D.D.C. 2010). API moved to intervene approximately

sixteen weeks after the initial complaint was filed. The Court has yet to enter a scheduling order

and the Federal Defendants have not filed an Answer. No party argues that API’s participation

would be prejudicial and no party has opposed the intervention. There is no indication of

potential prejudice and, therefore, the Court concludes that intervention by the movant is timely.

See WildEarth Guardians v. Jewell, 320 F.R.D. 1, 3 (D.D.C. 2017); Roane, 741 F.3d at 152

(“[I]n the absence of any indication that [the applicant’s] intervention would give rise to . . .

prejudice, [the applicant’s] motion was timely. . . .”); see also WildEarth, 272 F.R.D. at 14;

Karsner, 532 F.3d at 886.

       With respect to elements two and three, the “putative intervenor must have a legally

protected interest in the action,” WildEarth, 320 F.R.D. at 3 (quoting WildEarth, 272 F.R.D. at

12), and the action must impair the putative intervenor’s proffered interest in the action, Karsner,

532 F.3d at 885. Where an agency’s “decision below was favorable to [the proposed intervenor],

and the present action is a direct attack on that action,” this Court has found that the action

threatens to impair the intervenor’s protected interests. WildEarth, 272 F.R.D. at 14; see also

Cnty. Of San Miguel v. MacDonald, 244 F.R.D. 36, 44 (D.D.C. 2007). Members of API

“include leaseholders that have expended significant sums to obtain leases” and “[a]t least one

API member holds leases directly challenged by Plaintiffs in this action.” API’s Mot. Intervene

at 5. If the Federal Defendants are enjoined from issuing permits to drill on existing leases, these

interests would be impaired. Moreover, Plaintiffs have not suggested that API does not have an

interest in the outcome of this case. Therefore, the Court finds that API satisfies elements two




                                                  3
         Case
          Case3:20-cv-00670-WHO  Document27
               1:20-cv-00056-RC Document  41 Filed
                                              Filed05/14/20
                                                    05/15/20 Page
                                                              Page48ofof59




and three. See WildEarth Guardians v. National Park Service, 604 F.3d 1192, 1199 (10th Cir.

2010) (recognizing that “the interest of a prospective defendant-intervenor may be impaired

where a decision in the plaintiff’s favor would return the issue to the administrative decision-

making process, notwithstanding the prospective intervenor’s ability to participate in formulating

any revised rule or plan”); see also Cnty. Of San Miguel, 244 F.R.D. at 44.

       Finally, API must show that existing parties do not adequately represent its interests, see

Karsner, 532 F.3d at 885, but this burden is minimal. Fund For Animals, Inc. v. Norton, 322

F.3d 728, 735 (D.C. Cir. 2003). Generally, the government does not adequately represent the

interests of an intervenor because the government has an obligation to represent the interests of

all its citizens while an intervenor’s interests are often more specific. See id. at 736–37. In this

case, the Federal Defendants do not adequately represent API because API represents the

interests of its specific members whereas the Federal Defendants must consider the interests of

all the American people. Plaintiffs do not argue that the Federal Defendants would adequately

represent API. Accordingly, the Court finds that API satisfies the fourth element.

       Because API satisfies the requirements of Federal Rule of Civil Procedure 24(a), the

Court must permit it to intervene and will grant the motion for intervention as a matter of right.

                                       IV. CONCLUSION

       For the foregoing reasons, the American Petroleum Institute’s motion to intervene is

hereby GRANTED.

       It is FURTHER ORDERED that the caption in this case is amended to reflect the same.

       It is FURTHER ORDERED that the American Petroleum Institute’s proposed Answer

attached to its Motion to Intervene, ECF No. 23-1, is hereby accepted as filed.

       SO ORDERED.




                                                  4
       Case
        Case3:20-cv-00670-WHO  Document27
             1:20-cv-00056-RC Document  41 Filed
                                            Filed05/14/20
                                                  05/15/20 Page
                                                            Page59ofof59




Dated: May 14, 2020                                  RUDOLPH CONTRERAS
                                                     United States District Judge




                                      5
